Citation Nr: 0407995	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  98-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with esophageal reflux, esophagitis, and 
pylorus spasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
November 1994.

By a decision entered in October 1997, the RO denied service 
connection for residuals of a laceration of the left little 
finger, residuals of a laceration of the right arm, migraine 
headaches, epididymitis of the left testicle, and left 
varicocele.  The RO also granted service connection for a 
digestive disorder with heartburn, recognized as due to an 
undiagnosed illness, and assigned a 10 percent evaluation 
therefor.

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board), and the Board, by a decision 
entered in May 2000, disallowed each of the aforementioned 
claims for service connection.  The claim for a higher 
initial evaluation for a digestive disorder with heartburn, 
recognized as due to an undiagnosed illness, was remanded to 
the RO for additional development.

In May 2002 and February 2003, while this case was in remand 
status, the veteran underwent VA examinations of his 
digestive system.  The examining physician opined that the 
veteran's service-connected digestive disorder had progressed 
into hiatal hernia with esophageal reflux, esophagitis, and 
pylorus spasm.  Consequently, the Board has re-characterized 
the issue on appeal as set forth above, on the title of this 
decision.


FINDING OF FACT

The veteran's hiatal hernia with esophageal reflux, 
esophagitis, and pylorus spasm is manifested by persistently 
recurrent epigastric distress, regurgitation, pyrosis, 
substernal pain, and occasional dysphagia and vomiting; his 
condition is not shown to be manifested by hematemesis, 
melena, material weight loss, or anemia, and his symptoms are 
not shown to be productive of more than mild impairment of 
health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
rating for hiatal hernia with esophageal reflux, esophagitis, 
and pylorus spasm have not been met.  38 U.S.C.A. §§ 511, 
1155, 5103, 5103A, 7104, 7261 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.114 (Diagnostic Code 7346), 
20.1102, 20.1104 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, on November 9, 2000, the President 
signed into the law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  The VCAA imposes additional obligations 
on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The United States Court of Appeals for 
Veteran Claims (Court) has held that a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944, slip op. at 14 (U.S. Vet. 
App. Jan. 13, 2004).  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that VA has informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claim.  In this 
regard, the Board notes that the statement of the case (SOC) 
furnished to the veteran in October 1997 set out the 
specific criteria employed in rating his disorder under 
38 C.F.R. § 4.114, Diagnostic Code 7346, and explained the 
reasons for the RO's denial of a higher rating.  More 
recently, in April 2003-following the receipt of a good 
deal of additional evidence, to include the reports of 
multiple VA examinations-he was furnished a supplemental 
SOC (SSOC), wherein it was noted that the criteria for a 
higher evaluation still had not been met.  Then, in January 
2004, the RO sent him a VCAA notice letter informing him, 
once again, that it was necessary that the evidence show 
that his disability had gotten worse.  Under the 
circumstances, it is the Board's conclusion that the January 
2004 letter was more than sufficient to put the veteran on 
notice of the information and evidence not of record that 
was necessary to substantiate his claim; especially when 
viewed in the context of the communications preceding it 
(i.e., the SOC and SSOC).

The Board also finds that VA has informed the veteran about 
the information and evidence that VA would seek to provide, 
versus the information and evidence he was expected to 
furnish.  Specifically, in the VCAA letter of January 2004, 
the RO notified the veteran that he needed only to complete 
and return releases identifying care providers who had 
treated him for his disorder, and that, if needed, VA would 
request all records held by Federal agencies, as well as 
private records.  It was also noted that VA would provide a 
medical examination or get a medical opinion if it was 
necessary to make a decision on his claim.

With regard to the fourth element, the Board notes that the 
January 2004 notice letter did not specifically request the 
veteran to provide "any evidence in his possession" that 
pertained to his claim.  However, as a practical matter, he 
has been fully notified of the need to provide such 
evidence.  In July 2000, for instance, the RO sent the 
veteran a letter asking him to provide any information he 
had with respect to the names of all private doctors and/or 
government or private health care facilities where he had 
been treated for his digestive disorder since 1996.  He was 
sent a similar, more broadly worded, letter in July 2003.  
He was also provided with the law pertaining to VCAA 
notification in the April 2003 SSOC, and when his appeal was 
re-certified to the Board in January 2004, he was again 
informed that he could submit additional evidence.  Given 
those various pieces of correspondence, it seems untenable 
that the veteran would hold on to, and not submit, any 
relevant evidence he might have had.  Accordingly, and given 
the content of the aforementioned correspondence, the Board 
is satisfied that the veteran has been adequately informed 
of the need to submit evidence in his possession.  Moreover, 
in the Board's view, the fact that such notice was provided 
via communications other than the RO's January 2004 VCAA 
notice letter is, at most, harmless error.  See, e.g., 
38 C.F.R. § 20.1102 (2003).

The Board is mindful that the Court has held that the notice 
required under the VCAA is to be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA-administered benefits.  See Pelegrini, No. 01-
944, slip op. at 11-14.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, the veteran's substantially complete 
application for service connection for a digestive disorder 
was received in 1996.  Thereafter, in a rating decision dated 
in October 1997, the RO granted service connection for the 
disorder in question and assigned a 10 percent evaluation 
therefor.  As noted previously, only after that rating action 
was promulgated did the AOJ provide VCAA notice to the 
claimant.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication of the 
veteran's claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, No. 01-944, 
slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant.  Id.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be re-
initiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in this case was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his or her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal at this point would not be prejudicial to 
the claimant.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or opinion when 
necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's claim was previously 
remanded to the RO for further development.  The evidence now 
of record includes the veteran's service medical records and 
numerous records of VA treatment.  The veteran's digestive 
system has been examined by VA on several occasions, 
including on examinations in October 1996, April 2000, May 
2002, and February 2003.  He has also been given the 
opportunity to testify at two hearings in support of his 
appeal.  Moreover, when the RO wrote him in July 2000 and 
July 2003 and asked him to provide additional information as 
to any further treatment he may have received, he did not 
respond.  Under the circumstances, therefore, the Board finds 
that the duty to assist has been fulfilled.

II.  The Merits of the Veteran's Claim

The veteran contends, in essence, that the rating currently 
assigned for his service-connected digestive disorder does 
not adequately reflect the severity of his disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).  If 
the condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  Id.

Here, the veteran's service medical records show that the 
only time he complained of digestive problems in service was 
in October 1993, when he presented with a complex of symptoms 
that included dizziness, vomiting, and fever.  The diagnostic 
assessment was that he had pharyngitis.

When the veteran was examined for VA compensation purposes in 
October 1996, he complained of frequent indigestion and 
burning in his stomach.  He reported that he had heartburn, 
and that he took Rolaids frequently and had done so for many 
months.  On examination, it was noted that he generally 
appeared to be in good health.  He weighed 199 pounds.  His 
abdomen was obese, but there were no defects or masses.  An 
upper gastrointestinal (UGI) series was normal.  The 
diagnostic impression was "[d]igestive disorders alleged, 
heartburn symptomatic . . . [n]o disease found."

VA treatment records, dated in January and February 1997, 
show that the veteran complained of constant heartburn and 
stomach and "burning epigastric" pain.  He also complained 
of "stomach reflux", and reported that his symptoms were 
worse at night, when he lay down.  He indicated that he had 
had the symptoms for three years.  Diagnostic impressions of 
GERD (gastroesophageal reflux disease) and dyspepsia were 
recorded.  An esophagogastroduodenoscopy (EGD) in February 
1997 was essentially normal.

In a VA treatment record of May 1997, a clinical assessment 
of PUD (peptic ulcer disease) was recorded.  In August 1997, 
it was noted that the veteran did not have any bleeding, and 
in March 1998 he complained of having heartburn and soft 
stools and reported that he took Pepcid without any help.

In April 1998, the veteran presented for VA treatment with 
complaints of mid-epigastric pain and heartburn, both on a 
daily basis and at night.  He reported 
vomiting/regurgitation, but denied dysphagia.  It was noted 
that he had not had any relief with H2 blockers or PPI's 
(proton pump inhibitors), and that he denied taking any 
medication at present, except Tums.  On physical examination, 
his abdomen was soft and non-tender, and there were positive 
bowel sounds.  An EGD was performed.  With regard to the 
esophagus, the procedure revealed erythema and salmon-colored 
muscosae extending upward from the gastroesophageal junction, 
and a small hiatal hernia at the distal end of the esophagus.  
There were no ulcers and no stricture.  With regard to the 
stomach, the procedure revealed normal fundus, rugae, 
pylorus, incisura, folds/muscosae, and no ulcers.  Bile was 
present, and there was mild erythema in the body.  The final 
diagnostic impression was GERD.  A biopsy was taken to rule 
out Barrett's esophagus, and the report of the biopsy shows 
that there was no evidence of Barrett's or malignancy.

In June 1998, the veteran presented for VA treatment, 
complaining that he was still having symptoms.  He reported 
heartburn and occasional dysphagia, but denied weight loss.  
On examination, he weighed 200 pounds.  It was noted that he 
had a small hiatal hernia and that he was taking medication.  
The diagnostic assessment was GERD.

During a hearing held at the RO later that same month, the 
veteran testified that he experienced severe pain and a 
burning sensation in the upper stomach area.  He said that 
when he burped, "it comes up my esophagus".  He reported 
that he had to take medication daily when he lay down to go 
to bed, in order to "keep my stomach acid from burning".  
He testified that he could feel a burning sensation all of 
the way up his esophagus, and indicated that he had 
occasionally awakened during the night "puking up stomach 
acid".  He reported that he had not seen any blood, that he 
had not experienced any major weight loss, but said that he 
frequently had to take antacids.  He also indicated that the 
condition had not caused him to miss work, and that he had 
not been hospitalized.

During a Board hearing held before the undersigned at the RO 
in March 2000, the veteran testified that his digestive 
problems had worsened since June 1998.  He reported that the 
"acid burn" had been getting more intense and more 
frequent, and said that the medication he took was not always 
effective.  He indicated that he experienced minor attacks of 
heartburn daily, which could be treated with Rolaids, and 
that he had more intense attacks of heartburn four to six 
times per week, where medication was less effective.  He 
testified that "it hits me all the time", whether he was 
standing, laying down, sleeping, or walking.  He reported 
that it was not associated with eating, but said that he had 
been told to avoid certain foods and drink.  He said that he 
experienced acid reflux 3 to 4 times per week, and reported 
that it was worse when he lay down.  He indicated that he had 
to elevate his head to control it.  He stated that he did not 
regurgitate often, but testified that he had awakened at 
night with regurgitation.  He said that material traveled all 
the way to his mouth, and that he had on occasion awakened at 
night and vomited.  He testified that he had a burning 
sensation behind his sternum and in his esophagus when he was 
having an attack.  He indicated that he had not missed any 
work due to his digestive difficulties, and he testified that 
his weight had been stable over the past year, and that he 
was not anemic.

The veteran's mother submitted a statement, dated later that 
same month.  She stated that, after service, almost 
everything the veteran ate gave him severe heartburn.

When the veteran was examined by VA in April 2000, he 
complained of daily heartburn.  He stated that "it all hurts 
me".  He reported that he was taking Zantac twice daily and 
Rolaids three to four times per day with moderate relief.  It 
was noted that he had no particular food intolerance; that 
his bowel movements were normal and his weight was stable; 
that he slept on a waterbed with no head elevation, even 
though he had been told to discontinue the practice; and that 
he had lost no time from work as a result of stomach 
difficulties.  On physical examination, his height was 
reported to be 70 inches and he weighed 194.1 pounds.  His 
greatest weight in the last year was reported to have been 
201 pounds.  He had slight epigastric tenderness without 
rebound, bowel sounds were within normal limits, no masses 
were palpable, and the stool was negative for occult blood.  
A UGI series revealed a small hiatal hernia with minimal 
gastroesophageal reflux and transient pylorospasm.  The final 
diagnostic assessment was "GERD, minimal".

In May 2000, the veteran presented for VA treatment with 
complaints of a daily burning sensation up and down his 
sternum for the past six years.  He reported that it was 
getting worse, and that it was episodic throughout the day.  
He indicated that he took Zantac and Rolaids.
 
In July 2000, the veteran presented for VA treatment with 
complaints of heartburn, among other things.  It was noted 
that Zantac and Tums helped his heartburn.  On examination, 
he weighed 200 pounds.  His abdomen was soft, and his stomach 
and bowels were noted to be "ok".  The pertinent clinical 
assessment was dyspepsia.

The veteran was again seen at VA in August 2001.  On 
examination, he weighed 201 pounds.  The pertinent clinical 
assessment was nausea/dyspepsia.

When the veteran was examined for VA purposes in May 2002, he 
reported having problems with his stomach since late 1993.  
He described episodes of heartburn and regurgitation of a 
bitter-tasting material that he would usually swallow.  He 
stated that on many occasions he would wake up at night after 
having regurgitated, and would have to vomit.  It was noted 
that his weight was stable.  He denied gastrointestinal (GI) 
bleeding, and denied having surgery or being hospitalized for 
GI problems.  He also denied diarrhea and constipation.  He 
stated that he was bothered every day with indigestion, gas, 
and heartburn.  On physical examination, his abdomen was 
soft.  Bowels sounds were normal, and there was no 
hepatosplenomegaly.  A UGI series revealed a small sliding 
type of hiatal hernia with reflux and changes of the 
esophagus and mild pyloric spasm.  The final diagnosis was 
hiatal hernia with minimum gastroesophageal reflux and 
transient pylorus spasm.  It was noted that the veteran's 
symptoms had been present since 1993, and that they did not 
render him unemployable.

In September 2002, the veteran presented for VA treatment 
with complaints of dyspepsia.  On examination, he weighed 185 
pounds.  The pertinent clinical assessment was 
nausea/dyspepsia, questionable reflux.  It was noted that he 
had had nutrition/obesity education at the time of his visit.  
In October 2002, it was noted that he was on the definitive 
drug for nausea and dyspepsia, and a clinical assessment of 
"nonspecific UGI symptoms" was recorded.

When the veteran was examined for VA purposes in February 
2003, it was noted that his complaints were the same as in 
May 2002.  It was also noted that he ate two meals a day, 
that his weight was stable, that he had not had any GI 
bleeding, and that he had not been hospitalized for GI 
problems in the past year.  On physical examination, the 
abdomen was soft and non-tender.  Bowels sounds were normal, 
and the liver and spleen were not enlarged.  The diagnostic 
assessment was sliding hiatal hernia with esophageal reflux, 
esophagitis, and pylorus spasm.

Applying the above laws and regulations to the facts of the 
present case, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for hiatal hernia with esophageal reflux, 
esophagitis, and pylorus spasm.  The record shows that the 
veteran's disability is manifested by persistently recurrent 
epigastric distress, regurgitation, occasional vomiting, 
pyrosis, and substernal pain.  The record also indicates that 
the veteran may have dysphagia on occasion.  (He denied 
dysphagia in April 1998, but reported occasional dysphagia in 
June of that same year.)  However, the weight of the evidence 
does not show that the veteran's symptoms are productive of 
"considerable" impairment of health.  The record shows, for 
example, that the veteran was observed to be in "good 
health" in October 1996; that his weight has been noted to 
be stable; and that even when he was at his lowest weight of 
record in September 2002 (185 pounds), care providers found 
it advisable to provide education with respect to nutrition 
and obesity.  In addition, the veteran has reported that he 
has not missed any work as a result of his digestive 
difficulties, and that he has not been hospitalized, and 
examiners have described his GERD as "minimal" and his 
hiatal hernia as "small".  Under the circumstances, 
therefore, given the totality of the evidence, it is the 
Board's conclusion that the veteran's service-connected 
condition is causative of no more than mild impairment of 
health.  Accordingly, and because the veteran's condition is 
also not shown to be manifested by hematemesis, melena, 
material weight loss, or anemia, the Board finds that the 
preponderance of the evidence is against his claim for a 
higher initial evaluation.

In evaluating the veteran's claim, the Board has specifically 
considered whether he is entitled to a "staged rating."  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It 
is the Board's conclusion, however, that the veteran's 
disability has never been more than 10 percent disabling 
since the time that the underlying claim for service 
connection was filed.  Consequently, a "staged rating" is 
not warranted.

Finally, the Board notes that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record shows that he has never been 
hospitalized for treatment of his digestive problems; they 
have never caused him to miss work; and there is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  The appeal 
is denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



